Exhibit 10.2 FIFTH AMENDED AND RESTATED OPERATING AGREEMENT OF WESTON CAPITAL MANAGEMENT, LLC TABLE OF CONTENTS Page ARTICLE IGENERAL PROVISIONS Section 1.1 Registered Office 2 Section 1.2 Other Offices 2 Section 1.3 Purpose; Nature of Business Permitted; Powers. 2 Section 1.4 Limited Liability of Members 2 Section 1.5 Tax Classification; No State Law Partnership 3 Section 1.6 Definitions 3 Section 1.7 Certificates 12 Section 1.8 Term 12 ARTICLE II COMMON PERCENTAGE INTERESTS, CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS Section 2.1 Percentage Interests. 12 Section 2.2 Capital Contributions. 12 Section 2.3 Capital Accounts. 13 Section 2.4 Admission of New Members 13 Section 2.5 Interest 13 Section 2.6 Capital Withdrawal Rights, Interest and Priority 13 ARTICLE III MANAGEMENT Section 3.1 Governance 14 Section 3.2 Activities of Members of the Management Board 17 Section 3.3 Management Board Certifications 17 Section 3.4 Voting Rights of Members. 17 Section 3.5 Remedies upon Event of Default 18 Section 3.6 Injunctive Relief 18 ARTICLE IV GENERAL GOVERNANCE Section 4.1 Other Ventures. 18 Section 4.2 Information 19 Section 4.3 Access 19 Section 4.4 Standard of Care 19 Section 4.5 Insurance 19 ARTICLE V TRANSFERS OF PERCENTAGE INTEREST Section 5.1 Restrictions on Transfer. 20 Section 5.2 Non-Permitted Transfers. 21 Section 5.3 Fair Market Value Determinations 21 Section 5.4 FNDM Registration Rights 21 ARTICLE VI ALLOCATIONS Section 6.1 Allocations of Profits and Losses 22 Section 6.2 Adjustments and Special Allocations 22 Section 6.3 Curative Allocations 24 Section 6.4 Loss Limitation. 24 Section 6.5 Other Allocation Rules. 24 Section 6.6 Tax Allocations: Code Section 704(c). 25 ARTICLE VII DISTRIBUTIONS AND EXPENSES Section 7.1 Distributions of Net Cash Flow 26 Section 7.2 Amounts Withheld 26 Section 7.3 Expenses 27 Section 7.4 Tax Distributions 27 Section 7.5 Special Life Insurance Distributions 27 ARTICLE VIII OTHER TAX MATTERS Section 8.1 Tax Matters Member 27 Section 8.2 Furnishing Information to Tax Matters Member 27 Section 8.3 Tax Claims and Proceedings 28 Section 8.4 Books and Records 28 Section 8.5 Survival 28 Section 8.6 Activities Outside of the United States 28 ARTICLE IX REPRESENTATIONS AND WARRANTIES Section 9.1 Representations and Warranties of Members 29 Section 9.2 ERISA Representation 30 Section 9.3 Survival 30 ARTICLE X DISSOLUTION AND TERMINATION OF THE COMPANY Section 10.1 Dissolution 30 Section 10.2 Continuation of Interest of Member’s Representative 30 Section 10.3 Dissolution, Winding Up and Liquidation. 30 Section 10.4 Member Bankruptcy. 31 ARTICLE XI INDEMNIFICATION AND CONTRIBUTION Section 11.1 Indemnity by the Company 31 Section 11.2 Exculpation 32 Section 11.3 Expenses 32 Section 11.4 Advance Payment of Expenses 32 Section 11.5 Beneficiaries 32 Section 11.6 Indemnification Procedure for Third Party and Other Claims 32 Section 11.7 Other Claims 33 Section 11.8 Limitation on Damages ARTICLE XII MISCELLANEOUS PROVISIONS Section 12.1 Entire Agreement 33 Section 12.2 Amendments; Waivers 33 Section 12.3 Applicable Law; Venue. 34 Section 12.4 Enforcement 34 Section 12.5 Headings 34 Section 12.6 Severability 34 Section 12.7 Counterparts 34 Section 12.8 Filings 34 Section 12.9 Additional Documents 35 Section 12.10 Notices 35 Section 12.11 Waiver of Right to Partition and Bill of Accounting 35 Section 12.12 Confidentiality; Press Releases 36 Section 12.13 Uniform Commercial Code 36 Section 12.14 DISCLOSURES 36 Schedule I–Schedule of Members Exhibit A–Instrument of Accession THE TRANSFER OF THE LIMITED LIABILITY COMPANY INTERESTS DESCRIBED IN THIS AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN. FIFTH AMENDED AND RESTATED OPERATING AGREEMENT OF WESTON CAPITAL MANAGEMENT, LLC, a Delaware Limited Liability Company THIS FIFTH AMENDED AND RESTATED OPERATING AGREEMENT of WESTON CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (the “Company”), is made as of March 26, 2010 (this “Agreement”), by and among FUND.COM, INC., a Delaware corporation (“FNDM”), and the other Persons whose names are set forth on Schedule I annexed hereto, and together with any other Person who becomes a member of the Company from time to time in accordance with the provisions hereof, the “Members”). RECITALS: 1.A Certificate of Formation of the Company was filed with the Secretary of State of the State of Delaware on , [2006]. 2.On October 1, 2006, certain of the Former Members entered into that certain Fourth Amended and Restated Operating Agreement of the Company (the “Fourth Operating Agreement”), which governs the capital, management and operation of the Company prior to the date hereof. 3.Concurrently herewith, the Company and the Former Members have entered into that certain Securities Purchase and Restructuring Agreement, dated as of March 26, 2010 (the “Purchase Agreement”), pursuant to which (a) FNDM has acquired from the Company, from PBC-Weston Holdings, LLC and from the Former Members (as defined below) an aggregate of One Hundred (100%) Percent of the Percentage Interests (as defined below) in the Company, and (b) the Hallac Group (as defined below) has been issued the Reset Note (as defined below). 4.In accordance with the Act (as defined in Section 1.6) and Section 11.2 of the Fourth Operating Agreement, the FNDM as the sole current Member of the Company desires to amend and restate in its entirety the Fourth Operating Agreement to (i) set forth the respective rights, powers and interests of the Members with respect to the Company; (ii) establish the terms for the issuance of interests therein; and (iii) provide for the management of the business and operations of the Company. NOW, THEREFORE, in consideration of the mutual promises and agreements herein made and intending to be legally bound hereby, the parties hereto agree as follows: 1 ARTICLE I GENERAL PROVISIONS Section 1.1Registered Office.The registered agent and office of the Company in the State of Delaware shall be Corporation Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle, Delaware 19720.The Management Board may change said registered office from one location to another in the State of Delaware. Section 1.2Other Offices.The Company may have one or more offices as may be established from time to time by the Management Board. Section 1.3Purpose; Nature of Business Permitted; Powers. (a)The purpose to be conducted or promoted by the Company is to engage in the following activities: (i)to cause the Company’s subsidiaries to acquire, own, hold, manage, lease, sell, transfer, service, convey, safekeep, dispose of, pledge, assign, borrow money against, finance, refinance or otherwise deal with, certain real property assets of the Company’s subsidiaries, and whether with unrelated third parties or with affiliated entities; (ii)to acquire, own, hold, sell, transfer, service, convey, safekeep, dispose of, pledge, assign, borrow money against, finance, refinance or otherwise deal with, equity interests in other limited liability companies, partnerships or other entities who are direct or indirect subsidiaries of the Company and whose purposes are restricted to those set forth in clause (i) above; and (iii)to engage in any lawful act or activity and to exercise any powers permitted to limited liability companies organized under the laws of the State of Delaware that are related or incidental to and necessary, convenient or advisable for the accomplishment of the above-mentioned purposes (including the entering into of interest rate or basis swap, cap, floor or collar agreements, currency exchange agreements or similar hedging transactions and referral, management, servicing and administration agreements). (b)The Company, and the Members, or any Officer on behalf of the Company, may enter into and perform the Purchase Agreement and all documents, agreements or certificates contemplated thereby or related thereto, all without any further act, vote or approval of any Member, Officer or other Person notwithstanding any other provision of this Agreement, the Act or applicable law, rule or regulation.The foregoing authorization shall not be deemed a restriction on the powers of the Members or any Officer to enter into other agreements on behalf of the Company. Section 1.4Limited Liability of Members .No Member or any of its Affiliates or Affiliated Individuals shall have any liability for the debts, obligations or liabilities of the Company or of any other Member.Except as provided in Section 11.8, subject to the provisions of this Agreement, including, without limitation, Article XI hereof, any liability of any Member or any of its Affiliates or Affiliated Individuals to another Member or to the Company hereunder shall be limited to the percentage interests of such Member or its Affiliates. 2 Section 1.5Tax Classification; No State Law Partnership.The Members intend that the Company shall be treated as a partnership for federal, state and local tax purposes.Each Member and the Company agree to file all tax returns and otherwise take all tax and financial reporting positions in a manner consistent with such treatment.No provision of this Agreement shall be deemed or construed to constitute the Company (including its subsidiaries) as a partnership (including a limited partnership) or joint venture, or any Member as a partner of or with any other Member for any purposes other than tax purposes. Section 1.6Definitions.Unless the context otherwise requires, the terms defined in this Section 1.6 shall, for the purposes of this Agreement, have the meanings herein specified (such meanings to be equally applicable to both the singular and plural forms of the terms defined). “1933 Act” has the meaning set forth in Section 12.13. “1940 Act” means the Investment Company Act of 1940, as amended, and the rules and regulations thereunder. “Act” means the Delaware Limited Liability Company Act (as it may be amended from time to time and any successor to such Act). “Active Employee” means a Person who devotes substantially all of his business time, energy and skill as may be reasonably necessary for the performance of his duties, responsibilities and obligations as an employee of the Company. “Active Three Year Call/Exchange Rights” has the meaning set forth in Section “Active Three Year Exchange Shares” has the meaning set forth in Section 5.4. “Adjusted Capital Account Deficit” means, with respect to any Member the deficit balance, if any, in such Member’s Capital Account as of the end of the relevant Fiscal Period, after giving effect to the following adjustments:(a) credit to such Capital Account any amounts that such Member is obligated to restore pursuant to this Agreement or deemed obligated to restore pursuant to the penultimate sentences ofRegulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and (b) debit to such Capital Account the items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).This definition of Adjusted Capital Account Deficit is intended to comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. “Affiliate” means, with respect to a Person, another Person that directly or indirectly controls, is controlled by, or is under common control with, such first Person; provided, however, that for purposes only of the term “Permitted Transferee”, the term “Affiliate” shall have the meaning ascribed to it therein. “Affiliated Individual” means, with respect to a Person, any individual who is an officer, director, shareholder, employee, partner or member of such Person or an individual who is related by blood, marriage or adoption to any of the foregoing. “Agreement” has the meaning set forth in the Preamble. “Asset” means the assets owned by the Company and its subsidiaries. 3 “Bankruptcy” means, with respect to any Person, a “Voluntary Bankruptcy” or an “Involuntary
